Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Reasons for Allowance is in response to the Printer Rush filed on 5/17/22. 

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-6, 8-14 and 24 are allowed.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ross M. Kowalski (Reg # 73455) on 4/12/22 via email on 4/19/22. 

This application has been amended as follows:

AMENDMENTS TO THE CLAIMS:

1. (Currently Amended)  A method of providing event-coordinated uplink network assistance by a network assistance service to a plurality of electronic devices, comprising:
obtaining, by the network assistance service provided by a network assistance device, data regarding a plurality of uplink data sessions that have been registered to an event, each uplink data session being between a respective electronic device of the plurality of electronic devices and a media production service provided by a media production element, the event being a live situation from which the plurality of electronic devices simultaneously produce and transmit uplink media streams to the media production service in the respective uplink data sessions, allowing the media production service to create a combined media production using selections and combinations of content from the uplink media streams provided by the plurality of electronic devices;
collecting, by the network assistance service, connection status information about radio conditions of one or more of the uplink media streams of the plurality of data streams during the event;
determining future expected connection status information;
determining, by the network assistance service, network condition information from the connection status information, wherein the network condition information is regarding network conditions for the plurality of electronic devices, and wherein determining the network condition information includes comparing the future expected connection status information to a network conditions requirement parameter; and
transmitting, by the network assistance service, network condition information to the media production service to help the media production service decide which uplink media streams to use in the combined media production.


7. (Canceled)

15-23.	(Canceled)

24. (Currently Amended) A network element that hosts a network assistance service, comprising a network interface and a control circuit configured to:
obtain data regarding a plurality of uplink data sessions that have been registered to an event, each uplink data session being between a respective electronic device of the plurality of electronic devices and a media production service provided by a media production element, the event being a live situation from which the plurality of electronic devices simultaneously produce and transmit uplink media streams to the media production service in the respective uplink data sessions, allowing the media production service to create a combined media production using selections and combinations of content from the uplink media streams provided by the plurality of electronic devices;
collect connection status information about radio conditions of one or more of the uplink media streams of the plurality of data streams during the event;
determine future expected connection status information;
determine network condition information from the connection status information, wherein the network condition information is regarding network conditions for the plurality of electronic devices, and wherein network condition information is determined by comparing the future expected connection status information to a network conditions requirement parameter; and
transmit network condition information to the media production service to help the media production service decide which uplink media streams to use in the combined media production.


ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Lobanov et al. (US 2021/0176530 A1) the present invention a method and apparatus for estimating bitrate, buffering events and/or other QoE metrics of video reception, based on CDN logs, are provided. The method and apparatus may rely on an AI model, including a neural network. The neural network may receive a training data set comprised of a plurality of CDN server logs. The CDN server logs may be associated with known QoE metrics collected from a plurality of user devices. Once the neural network is trained, a CDN server log, without associated QoE metrics, may be received as input. With the trained neural network and the CDN server log, buffering events and average bitrate QoE metrics may be estimated for one or more user devices without explicitly receiving QoE metrics from the user device (Lobanov, [Abstract, Summary]).
D’Acunto et al. (US 2020/0260134 A1) teaches Stream control methods and devices are provided for use in a network (100) for transferring a video stream from a video server (120) to a video client (110) via a distribution chain of network resources (101, 102, 103, 106). A streaming controller (130) controls streaming settings at the client node. A bridge (150) controls the video stream by obtaining a bandwidth requirement of the video stream, and network resource data including bandwidths available on network resources. The bridge determines a resource allocation including an allocated bandwidth, based on the network resource data and the bandwidth requirement so that the video stream complies with the network resource data. The allocated bandwidth enables the streaming controller to control, in accordance with the allocated bandwidth, the streaming settings for the client. A network controller (140) receives network control data from the bridge to control, in accordance with the allocated bandwidth, the respective distribution chain associated to the respective video stream (D’Acunto, [Abstract, Summary]).

However, the prior art of records fail to teach or suggest individually or in combination, 

Claim 1. A method of providing event-coordinated uplink network assistance by a network assistance service to a plurality of electronic devices, comprising:
obtaining, by the network assistance service provided by a network assistance device, data regarding a plurality of uplink data sessions that have been registered to an event, each uplink data session being between a respective electronic device of the plurality of electronic devices and a media production service provided by a media production element, the event being a live situation from which the plurality of electronic devices simultaneously produce and transmit uplink media streams to the media production service in the respective uplink data sessions, allowing the media production service to create a combined media production using selections and combinations of content from the uplink media streams provided by the plurality of electronic devices;
collecting, by the network assistance service, connection status information about radio conditions of one or more of the uplink media streams of the plurality of data streams during the event;
determining future expected connection status information;
determining, by the network assistance service, network condition information from the connection status information, wherein the network condition information is regarding network conditions for the plurality of electronic devices, and wherein determining the network condition information includes comparing the future expected connection status information to a network conditions requirement parameter; and
transmitting, by the network assistance service, network condition information to the media production service to help the media production service decide which uplink media streams to use in the combined media production as set forth in independent claim 1. Independent claims 24 are similar to independent claim 1. 
 Dependent claims further limits allowed independent claims 1, and 24; therefore, they are also allowed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
5/18/22